UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2007 Item 1. Report to Stockholders. FundX Upgrader Funds FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund Semi-Annual Report April 30, 2007 FUNDX UPGRADER FUNDS April 30, 2007 Dear Shareholders, Thank you for your continued support of the FundX Upgrader Funds. We are so proud that you have chosen us to manage your fund portfolios. MARKET PERSPECTIVE The first three months of 2007 saw the steepest one-day declines in years followed by a strong April. In fact, almost all the U.S. stock market gains for 2007 came in April. The Dow Jones Industrial Average (DJIA) scaled new peaks, surging 5.8% in April to set an all-time high, and this brought the large-cap index into positive territory for the year, up 5.6%.The broader S&P 500 index gained 4.4% for April, and is now up 5.1% for the year.The Russell 2000 Small Cap Index gained 1.7% and is now ahead 3.4% for the year. Last year’s market declines were deeper than what we’ve seen in 2007 thus far. From May to mid-June 2006, the broad market, as measured by the S&P 500, lost 8%, emerging markets, as measured by the MSCI Emerging Markets index lost 24% and small caps, as measured by the Russell 2000 Small Cap Index, lost nearly 14%. Funds concentrating in those areas had led the market for most of the previous five years, but they tumbled faster and further when the markets sold off. This panic also turned out to be short-lived, and within a couple of months the previous leaders returned.By year-end virtually all segments recovered and most produced sizeable gains. INTERNATIONAL FUNDS CONTINUE TO LEAD International funds continue to dominate the top of our performance-based ranks, extending a winning streak that has continued for four years, from late 2003 to date.Year-to-date through April 30, 2007, the Dow World Index is up 6.7% while the Dow World Index excluding the U.S. is up 8.2%. Many conventional portfolios have a “home” bias, but the FundX Upgrader Funds invest in the funds that are highly ranked in our performance-based scoring system. Due to the continued outperformance of overseas funds, most of the FundX Upgrader Funds of funds have significant international exposure. At the end of the first quarter, the FundX Upgrader Fund (FUNDX) and the FundX Aggressive Upgrader Fund (HOTFX) had roughly 75 and 80%, respectively, invested overseas. The FundX Conservative Upgrader Fund (RELAX) had over 40% in foreign companies. MANAGEMENT DISCUSSION OF FUND PERFORMANCE FUNDX UPGRADER FUND (FUNDX) In the six-months ending April 30, 2007, FUNDX benefited from continued strong performance from international funds and especially emerging markets, China and Latin America.FundX gained 14.59% from October 31, 2006 to April 30, 2007. Total fund net assets grew from $656 million to $806 million, despite a bumpy ride late February and early March. On February 27, 2007, for example, iShares Xinhua China (FXI) lost -9.87% in one day. But for the full six-months ending April 30, 2007, FXI returned 24.6%. One of the benefits of our disciplined approach to the Upgrading strategy is our tendency to move incrementally in response to changes in our rankings and avoid the temptation to react to broad market volatility or short-lived gyrations. We believe we can actively manage portfolio risk by limiting our exposure to concentrated funds and funds with greater historical volatility. Our largest realized loss of the period was over -20% from a relatively small investment (less than 0.5% of assets) in iPath MSCI India (INP). Our largest percentage gains came from iShares MSCI Brazil Index Fund (EWZ), iShares MSCI Germany Index Fund (EWG), iShares MSCI Netherlands Index Fund (EWN), and Blackrock International Opportunities Portfolio – Service Class (BREAX), each of which gained more than 25%. Our best performing new purchases for the period were iShares MSCI Sweden Index Fund (EWD) and PowerShares International Dividend Achievers Portfolio (PID). Our largest holdings, iShares MSCI EMU Index Fund (EZU) and iShares S&P Europe 350 Index Fund (IEV), returned 20.30% and 16.81% respectively. WWW.UPGRADERFUNDS.COM - 1 - FUNDX UPGRADER FUNDS FUNDX AGGRESSIVE UPGRADER FUND (HOTFX) In the six-months ending April 30, 2007, HOTFX benefited from continued strong performance from international funds and especially emerging markets, China and Latin America. HOTFX gained 15.56% from October 31, 2006 to April 30, 2007. Total fund net assets increased from $235 million to $267 million, despite a bumpy ride late February and early March. On February 27, 2007, for example, iShares FTSE/Xinhua China 25 Index Fund (FXI) lost -9.87% in one day. But for the full six-months ending April 30, 2007, FXI returned 24.6%. One of the benefits of our disciplined approach to the Upgrading strategy is our tendency to move incrementally in response to changes in our rankings and avoid the temptation to react to broad market volatility or short-lived gyrations. What differentiates HOTFX from FUNDX is our willingness to allocate a greater percentage of fund assets to more speculative funds including funds that concentrate in specific countries or sectors. Our largest realized loss of the period was -18.55% from a relatively small investment (less than 2% of assets) in iPath MSCI India Index Fund (INP). Our largest percentage gains came from iShares MSCI Sweden Index Fund (EWD), iShares MSCI Germany Index Fund (EWG), iShares MSCI Singapore Index Fund (EWS), iShares MSCI Netherlands Index Fund (EWN), and Oppenheimer International Small Company Fund – Class A (OSMAX), each of which gained more than 25%. Our best performing new purchases for the period was iShares MSCI Malaysia Index Fund (EWM) which gained 26.65%. Our largest holdings, iShares MSCI EMU Index Fund (EZU), Vanguard Euro Stock ETF (VGK), iShares Germany Index Fund (EWG) and iShares S&P Europe 350 Index Fund (IEV) returned 20.28%, 17.72%, 26.64% and 16.21% respectively. FUNDX CONSERVATIVE UPGRADER FUND (RELAX) In the six-months ending April 30, 2007, RELAX benefited from continued strong performance from international funds.RELAX returned 10.23% from October 31, 2006 to April 30, 2007.Total fund net assets grew from $78 million to $101 million. One of the benefits of our disciplined approach to the Upgrading strategy is our tendency to move incrementally in response to changes in our rankings and avoid the temptation to react to broad market volatility or short-lived gyrations. We manage portfolio risk by limiting our exposure to concentrated funds and funds with greater historical volatility. In RELAX, we avoid funds from our most speculative risk classes altogether. Our only loss for the period was -7.65% from recently purchased Vanguard REIT Index ETF (VNQ). Our largest percentage gains came from iShares MSCI EMU Index Fund (EZU), and Blackrock International Opportunities Portfolio – Service Class (BREAX), each of which gained more than 20%. Our largest holdings were total return oriented Class 4 funds iShares Cohen & Steers Realty Majors Index Fund (ICF), streetTRACKS Wilshire REIT ETF (RWR), iShares Dow Jones U.S. Real Estate Index Fund (IYR) and Matthews Asian Growth & Income Fund (MACSX). FUNDX FLEXIBLE INCOME FUND (INCMX) Recent stock market volatility highlights the need for a relatively conservative portfolio like INCMX.For the six-months ending April 30, 2007, INCMX gained 5.66%.The most significant change to the portfolio was a reduction in short-term bond funds in favor of adding to high-yield bond funds, foreign bond funds and select Class 4 funds. The largest contributors to our performance were Matthews Asian Growth and Income Fund (MACSX) which gained 12.62% and John Hancock High Yield Fund – Class A (JHHBX) which gained 10.18%. None of our holdings lost money for the period of this report. As always, we remain vigilant and disciplined in our execution of the Upgrading strategy in each of the FundX Upgrader Funds. We are grateful for the confidence you have placed in our funds and our strategy. Thank you for entrusting us with your investment assets, Janet Brown President, DAL Investment Company Adviser to the FundX Upgrader Funds Please refer to the following page for important disclosure information. WWW.UPGRADERFUNDS.COM - 2 - FUNDX UPGRADER FUNDS Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Because each of the Funds is a “fund of funds,” an investor will indirectly bear the principal risks of the underlying funds, including but not limited to, risks associated with smaller companies, foreign securities, emerging markets, nondiversification, high yield bonds, fixed income investments, and short sales. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The Funds may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The information provided in this letter represents the opinion of Janet Brown and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Sector weightings and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments on page 7 of this report for further sector and holding information. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. Dow Jones Industrial Average is a weighted average of 30 of the largest stocks on the New York Stock Exchange. The Russell 2000 Small Cap index measures the performance of the 2,000 smallest companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global merging markets. The Dow Jones World Index is a broad market index that includes stocks from 34 countries, 10 economic sectors, 18 market sectors, 40 industry groups and 70 subgroups as defined by the Dow Jones Global Industry Classification Structure. The Dow Jones World Developed-Ex.U.S. Index represents 95% of free-float market capitalization for developed countries excluding the U.S. You cannot invest directly in an index. HOW WE CLASSIFY FUNDS CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. CLASS 5: FIXED INCOME (BOND) FUNDS Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity.Some Class 5 funds specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. (6/07) WWW.UPGRADERFUNDS.COM - 3 - FUNDX UPGRADER FUNDS ALLOCATION OF PORTFOLIOAT APRIL 30, 2007 (UNAUDITED) FundX Upgrader Fund FundX Aggressive Upgrader Fund FundX Conservative Upgrader Fund FundX Flexible Income Fund * Cash equivalents and other assets less liabilities. EXPENSE EXAMPLEFOR THE SIX MONTHS ENDED APRIL 30, 2007 (UNAUDITED) As a shareholder of the FundX Upgrader Funds (the ÒFundsÓ), you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/06 – 4/30/07). ACTUAL EXPENSES The first line of the tables below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, the Funds’ transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem those shares that have been held WWW.UPGRADERFUNDS.COM - 4 - FUNDX UPGRADER FUNDS EXPENSE EXAMPLEFOR THE SIX MONTHS ENDED APRIL 30, 2007 (UNAUDITED), CONTINUED for less than 30 days.Investment Retirement Accounts (ÒIRAÓ) will be charged a $15.00 annual maintenance fee.To the extent a Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the examples below.The examples below include, but are not limited to, investment advisory, shareholder servicing, fund accounting, custody and transfer agent fees.However, the examples below do not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by a Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled ÒExpenses Paid During PeriodÓ to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the tables are useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. FundX Upgrader Fund Beginning Ending Expenses Paid Account Account During the Period Value 11/1/06 Value 4/30/07 11/1/06 – 4/30/07* Actual $ 1,000 $ 1,146 $ 5.91 Hypothetical (5% annual return before expenses) $ 1,000 $ 1,019 $ 5.56 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.11% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). FundX Aggressive Upgrader Fund Beginning Ending Expenses Paid Account Account During the Period Value 11/1/06 Value 4/30/07 11/1/06 – 4/30/07* Actual $ 1,000 $ 1,156 $ 6.36 Hypothetical (5% annual return before expenses) $ 1,000 $ 1,019 $ 5.96 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.19% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). WWW.UPGRADERFUNDS.COM - 5 - FUNDX UPGRADER FUNDS EXPENSE EXAMPLEFOR THE SIX MONTHS ENDED APRIL 30, 2007 (UNAUDITED), CONTINUED FUNDX CONSERVATIVE UPGRADER FUND Beginning Ending Expenses Paid Account Account During the Period Value 11/1/06 Value 4/30/07 11/1/06 – 4/30/07* Actual $ 1,000 $ 1,102 $ 6.78 Hypothetical (5% annual return before expenses) $ 1,000 $ 1,018 $ 6.51 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.30% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). FUNDX FLEXIBLE INCOME FUND Beginning Ending Expenses Paid Account Account During the Period Value 11/1/06 Value 4/30/07 11/1/06 – 4/30/07* Actual $ 1,000 $ 1,057 $ 4.84 Hypothetical (5% annual return before expenses) $ 1,000 $ 1,020 $ 4.76 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 0.95% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). WWW.UPGRADERFUNDS.COM - 6 - FUNDX UPGRADER FUNDS SCHEDULE OF INVESTMENTS AT APRIL 30, 2007 (UNAUDITED) Shares Value Investment Companies: 99.9% Class 1 & 2 Funds: 30.4%^ 349,344 AllianceBernstein Real Estate Fund - Class A $ 9,697,779 123,564 Alpine International Real Estate Equity Fund 5,546,799 296,015 Columbia Acorn International Fund - Class Z 13,066,093 341,484 Columbia Real Estate Equity Fund - Class Z 7,973,659 780,204 Excelsior Emerging Markets Fund - Service Class 11,539,224 130,767 Fidelity Latin American Fund 6,356,597 366,400 iShares Dow Jones U.S. Telecommunications Fund 11,644,192 196,950 iShares FTSE/Xinhua China 25 Index Fund 20,736,866 470,049 iShares MSCI Australia Index Fund 12,738,328 173,700 iShares MSCI Austria Index Fund 7,034,850 67,600 iShares MSCI Belgium Index Fund 1,879,956 36,402 iShares MSCI Brazil Index Fund 1,913,289 89,950 iShares MSCI France Index Fund 3,404,607 370,150 iShares MSCI Germany Index Fund 11,615,307 822,106 iShares MSCI Malaysia Index Fund 9,363,787 161,086 iShares MSCI Mexico Index Fund 8,914,499 88,500 iShares MSCI Netherlands Index Fund 2,716,065 60,176 iShares MSCI Pacific ex-Japan Index Fund 8,399,968 960,855 iShares MSCI Singapore Index Fund 12,231,684 196,726 iShares MSCI Spain Index Fund 11,166,168 163,224 iShares MSCI Sweden Index Fund 6,052,346 68,700 iShares MSCI Switzerland Index Fund 1,867,266 485,600 iShares MSCI United Kingdom Index Fund 12,067,160 65,822 iShares S&P Global Telecommunications Sector Index Fund 4,470,630 56,985 iShares S&P Latin America 40 Index Fund 10,746,801 130,900 Materials Select Sector SPDR Fund 5,055,358 267,473 Matthews China Fund 6,946,285 323,022 Oppenheimer International Small Company Fund - Class A 9,755,258 128,147 T. Rowe Price Emerging Europe & Mediterranean Fund 4,390,324 50,000 Utilities Select Sector SPDR Fund 2,082,500 44,970 Vanguard Telecommunication Services ETF 3,486,524 Total Class 1 & 2 Funds: 30.4%^ (Cost $201,463,849) 244,860,169 Class 1 & 2 Funds: 30.4%^ 1,823,085 AllianceBernstein International Value Fund - Class A 43,043,047 589,931 BlackRock International Opportunities Portfolio - Service Class 26,541,009 1,744,379 BlackRock Mid-Cap Value Fund - Institutional Class 25,066,718 653,126 Columbia Acorn Select Fund - Class Z 19,384,781 64,829 Dodge & Cox International Stock Fund 3,068,975 1,141,148 Goldman Sachs Structured International Equity Fund - Class A 18,429,541 467,666 iShares MSCI EAFE Index Fund 37,020,441 282,500 iShares MSCI EAFE Value Index Fund 21,780,750 431,475 iShares MSCI EMU Index Fund 49,619,625 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 7 - FUNDX UPGRADER FUNDS SCHEDULE OF INVESTMENTS AT APRIL 30, 2007 (UNAUDITED), CONTINUED Shares Value Investment Companies: 99.9%, Continued Class 3 Funds: 69.5%^, Continued 113,171 iShares Russell Midcap Value Index Fund $ 17,864,042 411,984 iShares S&P Europe 350 Index Fund 47,336,962 926,523 Julius Baer International Equity Fund - Class A 43,138,899 137,818 Laudus International MarketMasters Select Fund 3,129,851 47,004 Oakmark International Fund - Class I 1,294,477 617,907 Oppenheimer Small & Mid Cap Value Fund - Class A 25,377,432 442,975 PowerShares International Dividend Achievers Portfolio 8,921,516 1,689,434 SSgA International Stock Selection Fund 25,003,627 91,617 streetTRACKS Dow Jones Europe Stoxx 50 ETF 5,497,936 163,796 Thornburg Core Growth Fund - Class I* 3,169,456 669,425 Thornburg International Value Fund - Class A 20,772,252 928,781 Thornburg Value Fund - Class A 38,284,335 650,610 Vanguard European Stock ETF 48,795,750 524,408 Vanguard International Value Fund - Investor Class 22,643,937 128,529 Weitz Value Fund 5,272,264 Total Class 3 Funds (Cost $472,942,877) 560,457,623 Total Investment Companies (Cost $674,406,726) 805,317,792 Short-Term Investment: 0.1% 1,219,545 Fidelity Institutional Money Market Portfolio 1,219,545 Total Short-Term Investment (Cost $1,219,545) 1,219,545 Total Investments: 100.0% (Cost $675,626,271) 806,537,337 Liabilities in Excess of Other Assets: (0.0)% (384,921 ) Net Assets: 100.0% $ 806,152,416 * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like Òemerging marketsÓ- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 8 - FUNDX AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT APRIL 30, 2007 (UNAUDITED) Shares Value Investment Companies: 99.8% Class 1 & 2 Funds: 60.1%^ 178,386 AllianceBernstein Real Estate Fund - Class A $ 4,952,008 113,630 Alpine International Real Estate Equity Fund 5,100,843 143,414 Columbia Acorn International Fund - Class Z 6,330,314 293,456 Columbia Real Estate Equity Fund - Class Z 6,852,190 78,279 Driehaus Emerging Markets Growth Fund 3,302,594 329,625 Excelsior Emerging Markets Fund - Service Class 4,875,158 20,292 Federated International Small Company Fund - Class A* 1,002,029 190,500 iShares Dow Jones U.S. Telecommunications Fund 6,054,090 85,820 iShares FTSE/Xinhua China 25 Index Fund 9,035,988 274,275 iShares MSCI Australia Index Fund 7,432,852 174,950 iShares MSCI Austria Index Fund 7,085,475 84,400 iShares MSCI Belgium Index Fund 2,347,164 33,450 iShares MSCI Brazil Index Fund 1,758,132 86,850 iShares MSCI France Index Fund 3,287,273 247,809 iShares MSCI Germany Index Fund 7,776,246 605,930 iShares MSCI Malaysia Index Fund 6,901,543 131,850 iShares MSCI Mexico Index Fund 7,296,579 98,000 iShares MSCI Netherlands Index Fund 3,007,620 51,411 iShares MSCI Pacific ex-Japan Index Fund 7,176,461 612,950 iShares MSCI Singapore Index Fund 7,802,853 125,220 iShares MSCI Spain Index Fund 7,107,487 178,323 iShares MSCI Sweden Index Fund 6,612,217 106,400 iShares MSCI Switzerland Index Fund 2,891,952 184,200 iShares MSCI United Kingdom Index Fund 4,577,370 18,292 iShares S&P Global Telecommunications Sector Index Fund 1,242,393 11,193 iShares S&P Latin America 40 Index Fund 2,110,888 95,020 Materials Select Sector SPDR Fund 3,669,672 295,768 Matthews China Fund 7,681,088 177,789 Oppenheimer International Small Company Fund - Class A 5,369,221 61,098 PowerShares Golden Dragon Halter USX China Portfolio 1,301,998 105,074 T. Rowe Price Emerging Europe & Mediterranean Fund 3,599,839 37,200 Utilities Select Sector SPDR Fund 1,549,380 46,251 Vanguard Telecommunication Services ETF 3,585,840 Total Class 1 & 2 Funds (Cost $133,752,002) 160,676,757 Class 3 Funds: 39.7%^ 318,507 AllianceBernstein International Value Fund - Class A 7,519,939 139,041 BlackRock International Opportunities Portfolio - Service Class 6,255,452 144,921 BlackRock Mid-Cap Value Fund - Institutional Class 2,082,517 105,510 Columbia Acorn Select Fund - Class Z 3,131,532 100,250 iShares MSCI EAFE Index Fund 7,935,790 112,108 iShares MSCI EAFE Value Index Fund 8,643,527 96,150 iShares MSCI EMU Index Fund 11,057,250 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 9 - FUNDX AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT APRIL 30, 2007 (UNAUDITED), Continued Shares Value Investment Companies: 99.8%, Continued Class 3 Funds: 39.7%^, Continued 13,000 iShares Russell Midcap Value Index Fund $ 2,052,050 84,172 iShares S&P Europe 350 Index Fund 9,671,363 156,260 Julius Baer International Equity Fund - Class A 7,275,452 14,184 MainStay ICAP International Fund - Class I 600,144 52,848 Oppenheimer Small & Mid Cap Value Fund - Class A 2,170,466 170,800 PowerShares International Dividend Achiever Fund 3,439,912 158,335 SSgA International Stock Selection Fund 2,343,361 109,833 T. Rowe Price International Growth & Income Fund 2,093,417 105,845 Thornburg Core Growth Fund - Class I* 2,048,091 131,622 Thornburg International Value Fund - Class A 4,084,228 154,263 Thornburg Value Fund - Class A 6,358,739 140,680 Vanguard European Stock ETF 10,551,000 122,740 Vanguard International Value Fund - Investor Class 5,299,892 38,418 Weitz Value Fund 1,575,926 Total Class 3 Funds (Cost $89,665,807) 106,190,048 Total Investment Companies (Cost $223,417,809) 266,866,805 Short-Term Investment: 1.1% 2,812,786 Fidelity Institutional Money Market Portfolio 2,812,786 Total Short-Term Investment (Cost $2,812,786) 2,812,786 Total Investments: 100.9% (Cost $226,230,595) 269,679,591 Liabilities in Excess of Other Assets: (0.9)% (2,332,154 ) Net Assets: 100.0% $ 267,347,437 * Non-income producing. ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like Òemerging marketsÓ- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily, Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 10 - FUNDX CONSERVATIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT APRIL 30, 2007 (UNAUDITED) Shares Value Investment Companies: 99.8% Class 3 Funds: 50.8%^ 131,017 AllianceBernstein International Value Fund - Class A $ 3,093,312 87,856 BlackRock International Opportunities Portfolio - Service Class 3,952,652 179,055 BlackRock Mid-Cap Value Fund - Institutional Class 2,573,023 132,993 Columbia Acorn Select Fund - Class Z 3,947,242 45,050 iShares MSCI EAFE Index Fund 3,566,158 37,650 iShares MSCI EAFE Value Index Fund 2,902,815 35,542 iShares MSCI EMU Index Fund 4,087,330 5,350 iShares Russell Midcap Value Index Fund 844,497 18,300 iShares S&P Europe 350 Index Fund 2,102,670 77,244 Julius Baer International Equity Fund - Class A 3,596,494 63,434 Oppenheimer Small & Mid Cap Value Fund - Class A 2,605,245 17,457 Pioneer Equity-Income Fund - Class A 588,128 57,175 PowerShares International Dividend Achievers Portfolio 1,151,505 174,729 SSgA International Stock Selection Fund 2,585,987 149,188 T. Rowe Price International Growth & Income Fund 2,843,533 27,388 Thornburg Core Growth Fund - Class I* 529,959 37,710 Thornburg International Value Fund - Class A 1,170,147 63,225 Thornburg Value Fund - Class A 2,606,147 45,204 Vanguard European Stock ETF 3,390,300 18,297 Vanguard International Value Fund - Investor Class 790,073 59,333 Weitz Value Fund 2,433,856 Total Class 3 Funds (Cost $44,515,953) 51,361,073 Class 4 Funds: 49.0%^ 231,507 Alpine Dynamic Dividend Fund 3,148,496 268,938 American Century Utilities Fund - Investor Class 4,908,115 75,387 Fidelity Convertible Securities Fund 2,057,305 48,131 Fidelity International Discovery Fund 1,971,450 42,897 Fidelity Real Estate Investment Portfolio 1,618,085 157,953 Fidelity Utilities Fund 3,299,634 105,311 Heartland Value Plus Fund 3,097,210 57,079 iShares Cohen & Steers Realty Majors Index Fund 5,887,128 59,125 iShares Dow Jones U.S. Real Estate Index Fund 5,054,596 253,301 Matthews Asian Growth & Income Fund 4,997,630 207,904 Old Mutual Heitman Reit Fund - Class Z 3,178,854 67,659 streetTRACKS Dow Jones Wilshire REIT ETF 6,115,020 180,763 TCW Dividend Focused Fund - Class N 2,552,367 20,214 Vanguard REIT Index ETF 1,601,959 Total Class 4 Funds (Cost $44,149,071) 49,487,849 Total Investment Companies (Cost $88,665,024) 100,848,922 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 11 - FUNDX CONSERVATIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT APRIL 30, 2007 (UNAUDITED), CONTINUED Shares Value Short-Term Investment: 0.0% 553 Fidelity Institutional Money Market Portfolio $ 553 Total Short-Term Investment (Cost $553) 553 Total Investments: 99.8% (Cost $88,665,577) 100,849,475 Other Assets in Excess of Liabilities: 0.2% 241,274 Net Assets: 100.0% $ 101,090,749 ^ CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily, Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 12 - FUNDX FLEXIBLE INCOME FUND SCHEDULE OF INVESTMENTS AT APRIL 30, 2007 (UNAUDITED) Shares Value Investment Companies: 98.8% Class 4 Funds: 28.5%^ 208,197 Buffalo Balanced Fund $ 2,519,189 140,593 Fidelity Real Estate Income Fund 1,706,801 187,714 Gateway Fund 5,240,978 165,873 Kensington Select Income Fund - Class A 5,903,431 303,205 Matthews Asian Growth & Income Fund 5,982,226 439,499 Merger Fund 7,102,300 210,083 Permanent Portfolio 7,107,102 Total Class 4 Funds (Cost $33,668,788) 35,562,027 Class 5 Funds: 70.3%^ 566,202 Eaton Vance Floating-Rate & High Income Fund - Advisor Class 5,514,805 662,933 Eaton Vance Floating Rate Fund - Class I 6,549,779 669,634 Eaton Vance Strategic Income Fund - Class A 5,330,283 67,888 Fidelity Advisor Strategic Income Fund - Class T 805,151 374,446 Fidelity Capital & Income Fund 3,437,415 1,860,291 John Hancock High-Yield Fund - Class A 10,585,053 623,391 Loomis Sayles Bond Fund - Institutional Class 9,163,846 413,103 Loomis Sayles Global Bond Fund - Institutional Class 6,514,630 1,640,103 MainStay High-Yield Corporate Bond Fund - Class A 10,742,674 1,380,661 Oppenheimer Strategic Income Fund - Class A 6,088,717 328,029 PIMCO Emerging Markets Bond Fund - Class D 3,680,491 632,115 PIMCO Floating Income Fund - Class D 6,681,460 593,712 Pioneer High Yield Fund - Class A 6,708,944 222,504 Pioneer Strategic Income Fund - Class A 2,347,415 311,465 Western Asset Core Bond Fund - Institutional Class 3,544,476 Total Class 5 Funds (Cost $85,302,574) 87,695,139 Total Investment Companies (Cost $118,971,362) 123,257,166 Short-Term Investment: 0.2% 202,948 Fidelity Institutional Money Market Portfolio 202,948 Total Short-Term Investment (Cost $202,948) 202,948 Total Investments: 99.0% (Cost $119,174,310) 123,460,114 Other Assets in Excess of Liabilities: 1.0% 1,210,712 Net Assets: 100.0% $ 124,670,826 ^ CLASS 4: TOTAL RETURN (BALANCED) FUNDS Class 4 funds tend to be more defensive and usually have lower volatility than the domestic stock market. These funds may hold common stocks in combination with income generating instruments in order to reduce the risk of their stock holdings. CLASS 5: FIXED INCOME (BOND) FUNDS Bond funds aim to generate current income while preserving capital. Because of their more predictable income streams, bonds generally have less price volatility than stocks. Funds that invest in bonds with higher credit quality and shorter maturity tend to be less risky than those with lower credit quality and longer maturity.Some Class 5 funds specialize in high yield bonds with lower credit quality or in international bonds denominated in foreign currencies. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 13 - FUNDX UPGRADER FUNDS STATEMENTS OF ASSETS AND LIABILITIESAT APRIL 30, 2007 (UNAUDITED) FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund ASSETS Investments in securities, at value (identified cost $675,626,271, $226,230,595, $88,665,577 and $119,174,310, respectively) (Note 2) $ 806,537,337 $ 269,679,591 $ 100,849,475 $ 123,460,114 Receivables: Investment securities sold — — 733,442 0 Fund shares sold 1,972,101 597,817 91,401 1,421,256 Dividends and interest 9,180 6,343 18,047 361,163 Prepaid expenses 51,756 26,383 13,363 15,518 Total assets 808,570,374 270,310,134 101,705,728 125,258,051 LIABILITIES Payables: Investment securities purchased — 2,525,873 16,123 450,052 Fund shares redeemed 1,691,768 169,620 83,917 28,404 Due to custodian (Note 7) — — 394,000 — Investment advisory fees 630,613 216,249 85,685 79,394 Administration fees — — 1,562 — Custody fees 11,011 3,194 — — Fund accounting fees 33,430 6,115 2,608 3,036 Transfer agent fees 37,190 31,965 14,833 12,569 Chief compliance officer fees 71 71 71 71 Other accrued expenses 13,875 9,610 16,179 13,699 Total liabilities 2,417,958 2,962,697 614,979 587,225 NET ASSETS $ 806,152,416 $ 267,347,437 $ 101,090,749 $ 124,670,826 Net assets applicable to shares outstanding $ 806,152,416 $ 267,347,437 $ 101,090,749 $ 124,670,826 Shares outstanding; unlimited number of shares authorized without par value 18,637,859 5,455,650 2,691,854 4,135,989 Net asset value, offering and redemption price per share $ 43.25 $ 49.00 $ 37.55 $ 30.14 COMPONENTS OF NET ASSETS Paid-in capital $ 646,298,119 $ 213,971,847 $ 85,376,813 $ 119,373,636 Undistributed (accumulated) net investment income (loss) (602,313 ) (672,539 ) (24,507 ) 1,302,702 Accumulated net realized gain (loss) on investments 29,545,544 10,599,133 3,554,545 (291,316 ) Net unrealized appreciation on investments 130,911,066 43,448,996 12,183,898 4,285,804 Net assets $ 806,152,416 $ 267,347,437 $ 101,090,749 $ 124,670,826 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 14 - FUNDX UPGRADER FUNDS STATEMENTS OF OPERATIONSFOR THE SIX MONTHS ENDED APRIL 30, 2007 (UNAUDITED) FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund INVESTMENT INCOME Dividends $ 13,419,870 $ 4,261,229 $ 1,517,015 $ 3,011,966 Interest 80,336 28,251 12,063 10,218 Total investment income 13,500,206 4,289,480 1,529,078 3,022,184 EXPENSES (NOTE 3) Advisory fees 3,513,506 1,241,200 445,622 350,877 Transfer agent fees 278,001 106,069 42,110 45,985 Administration fees 176,611 60,755 22,014 24,811 Fund accounting fees 57,217 23,078 9,913 7,499 Registration fees 36,945 24,755 10,651 11,468 Interest expense (Note 7) 32,989 23,220 3,458 2,208 Custody fees 32,052 10,610 4,126 5,211 Reports to shareholders 20,447 8,758 4,082 2,480 Trustee fees 12,735 6,084 4,021 4,128 Miscellaneous expense 10,101 6,570 4,960 4,959 Audit fees 10,076 9,580 8,678 8,678 Insurance expense 6,773 1,859 867 793 Legal fees 4,464 4,463 4,464 4,463 Chief compliance officer fees 892 892 892 892 Total expenses 4,192,809 1,527,893 565,858 474,452 Plus: prior year fees waived subject to recoupment — — 31,778 24,936 Less: expenses paid indirectly (Note 3) (150,367 ) (50,558 ) (21,997 ) (23,501 ) Net expenses 4,042,442 1,477,335 575,639 475,887 Net investment income 9,457,764 2,812,145 953,439 2,546,297 REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments 13,572,681 4,954,966 1,851,646 11,549 Capital gain distributions from regulated investment companies 16,078,987 5,709,250 1,736,946 481,480 Change in net unrealized appreciation on investments 59,062,601 21,814,111 3,944,582 2,225,056 Net realized and unrealized gain on investments 88,714,269 32,478,327 7,533,174 2,718,085 Net increase in net assets resulting from operations $ 98,172,033 $ 35,290,472 $ 8,486,613 $ 5,264,382 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 15 - FUNDX UPGRADER FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2007 Year Ended (Unaudited) October 31, 2006 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ 9,457,764 $ (489,911 ) Net realized gain on investments 13,572,681 35,676,854 Capital gain distributions from regulated investment companies 16,078,987 6,117,578 Change in net unrealized appreciation on investments 59,062,601 42,579,245 Net increase in net assets resulting from operations 98,172,033 83,883,766 DISTRIBUTIONS TO SHAREHOLDERS From net investment income (10,060,077 ) (142,337 ) From net realized gain (39,631,759 ) (22,916,042 ) Total distributions to shareholders (49,691,836 ) (23,058,379 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) 101,667,292 256,451,832 Total increase in net assets 150,147,489 317,277,219 NET ASSETS Beginning of period 656,004,927 338,727,708 End of period $ 806,152,416 $ 656,004,927 Accumulated net investment loss $ (602,313 ) $ — (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2007 Year Ended (Unaudited) October 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 4,530,965 $ 188,123,952 12,325,967 $ 474,091,410 Shares issued in reinvestment of distributions 1,190,069 48,340,616 607,865 22,436,301 Shares redeemed (b) (3,263,465 ) (134,797,276 ) (6,263,115 ) (240,075,879 ) Net increase 2,457,569 $ 101,667,292 6,670,717 $ 256,451,832 (b)Net of redemption fees of $21,044 and $200,977, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 16 - FUNDX AGGRESSIVE UPGRADER FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2007 Year Ended (Unaudited) October 31, 2006 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ 2,812,145 $ (202,813 ) Net realized gain on investments 4,954,966 6,712,419 Capital gain distributions from regulated investment companies 5,709,250 1,525,074 Change in net unrealized appreciation on investments 21,814,111 13,743,631 Net increase in net assets resulting from operations 35,290,472 21,778,311 DISTRIBUTIONS TO SHAREHOLDERS From net investment income (3,484,684 ) — From net realized gain (7,068,381 ) (3,799,391 ) Total distributions to shareholders (10,553,065 ) (3,799,391 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) 7,804,053 146,422,797 Total increase in net assets 32,541,460 164,401,717 NET ASSETS Beginning of period 234,805,977 70,404,260 End of period $ 267,347,437 $ 234,805,977 Accumulated net investment loss $ (672,539 ) $ — (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2007 Year Ended (Unaudited) October 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 1,635,248 $ 76,382,921 5,977,122 $ 252,027,286 Shares issued in reinvestment of distributions 223,329 10,266,426 90,580 3,693,834 Shares redeemed (b) (1,714,728 ) (78,845,294 ) (2,604,293 ) (109,298,323 ) Net increase 143,849 $ 7,804,053 3,463,409 $ 146,422,797 (b) Net of redemption fees of $20,027 and $302,712, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 17 - FUNDX CONSERVATIVE UPGRADER FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2007 Year Ended (Unaudited) October 31, 2006 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ 953,439 $ 372,110 Net realized gain on investments 1,851,646 2,443,930 Capital gain distributions from regulated investment companies 1,736,946 962,613 Change in net unrealized appreciation on investments 3,944,582 5,594,821 Net increase in net assets resulting from operations 8,486,613 9,373,474 DISTRIBUTIONS TO SHAREHOLDERS From net investment income (977,946 ) (468,614 ) From net realized gain (3,363,190 ) (2,075,284 ) Total distributions to shareholders (4,341,136 ) (2,543,898 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) 18,598,566 27,674,305 Total increase in net assets 22,744,043 34,503,881 NET ASSETS Beginning of period 78,346,706 43,842,825 End of period $ 101,090,749 $ 78,346,706 Accumulated net investment loss $ (24,507 ) $ — (a) Summary of capital share transactions is as follows: Six Months Ended April 30, 2007 Year Ended (Unaudited) October 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 858,851 $ 31,360,314 1,377,870 $ 46,593,705 Shares issued in reinvestment of distributions 116,209 4,155,627 74,670 2,432,000 Shares redeemed (b) (466,438 ) (16,917,375 ) (634,708 ) (21,351,400 ) Net increase 508,622 $ 18,598,566 817,832 $ 27,674,305 (b)Net of redemption fees of $6,356 and $11,883, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 18 - FUNDX FLEXIBLE INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2007 Year Ended (Unaudited) October 31, 2006 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ 2,546,297 $ 2,461,753 Net realized gain (loss) on investments 11,549 (669,072 ) Capital gain distributions from regulated investment companies 481,480 208,331 Change in net unrealized appreciation (depreciation) on investments 2,225,056 2,007,663 Net increase in net assets resulting from operations 5,264,382 4,008,675 DISTRIBUTIONS TO SHAREHOLDERS From net investment income (3,077,507 ) (1,484,200 ) Total distributions to shareholders (3,077,507 ) (1,484,200 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) 52,310,014 28,987,169 Total increase in net assets 54,496,889 31,511,644 NET ASSETS Beginning of period 70,173,937 38,662,293 End of period $ 124,670,826 $ 70,173,937 Undistributed net investment income $ 1,302,702 $ 1,833,912 (a)Summary of capital share transactions is as follows: Six Months Ended April 30, 2007 Year Ended (Unaudited) October 31, 2006 Shares Paid-in Capital Shares Paid-in Capital Shares sold 2,231,938 $ 66,524,183 1,690,658 $ 48,279,338 Shares issued in reinvestment of distributions 103,958 3,039,732 52,336 1,460,182 Shares redeemed (b) (581,668 ) (17,253,901 ) (725,787 ) (20,752,351 ) Net increase 1,754,228 $ 52,310,014 1,017,207 $ 28,987,169 (b)Net of redemption fees of $12,597 and $6,820, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 19 - FUNDX UPGRADER FUND FINANCIAL HIGHLIGHTSFOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH PERIOD Six Months Ended April 30, 2007 Years Ended October 31, Period Ended (Unaudited) 2006 2005 2004 2003 October 31, 2002(1) Net asset value, beginning of period $ 40.54 $ 35.62 $ 31.44 $ 28.51 $ 22.61 $ 25.00 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(2) 0.58 (0.03 ) 0.30 (0.19 ) (0.11 ) (0.03 ) Net realized and unrealized gain (loss) on investments 5.14 7.17 4.58 3.12 6.01 (2.17 ) Total from investment operations 5.72 7.14 4.88 2.93 5.90 (2.20 ) LESS DISTRIBUTIONS: From net investment income (0.61 ) (0.01 ) (0.29 ) — — (0.19 ) From net realized gain (2.40 ) (2.22 ) (0.42 ) — — — Total distributions (3.01 ) (2.23 ) (0.71 ) — — (0.19 ) Paid-in capital from redemption fees (Note 2) 0.00 (3) 0.01 0.01 — — — Net asset value, end of period $ 43.25 $ 40.54 $ 35.62 $ 31.44 $ 28.51 $ 22.61 Total return 14.59 %(4) 20.70 % 15.74 % 10.28 %(9) 26.09 % (8.90 %)(4) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (millions) $ 806.2 $ 656.0 $ 338.7 $ 228.7 $ 137.6 $ 117.9 RATIO OF EXPENSES TO AVERAGE NET ASSETS(5): Before fees waived and expenses absorbed 1.15 %(6) 1.23 % 1.27 % 1.31 % 1.34 % 1.44 %(6) After expenses absorbed (Note 3) 1.11 %(6)(7) 1.19 %(7) 1.27 % 1.31 % 1.34 % 1.44 %(6) RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(5): Before fees waived and expenses absorbed 2.56 %(6) (0.14 %) 0.84 % (0.73 %) (0.47 %) (0.79 %)(6) After expenses absorbed (Note 3) 2.60 %(6)(8) (0.10 %)(8) 0.84 % (0.73 %)(9) (0.47 %) (0.79 %)(6) Portfolio turnover rate 39 %(4) 112 % 129 % 139 % 223 % 208 %(4) (1) Fund commenced operations November 1, 2001. (2) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (3) Amount is less than $0.01. (4) Not annualized. (5) Does not include expenses of investment companies in which the Fund invests. (6) Annualized. (7) Excluding expenses paid indirectly, the ratio ofexpenses to average net assets would have been 1.15% for the six months ended April 30, 2007 and 1.23% for the year ended October 31, 2006. (Note 3) (8) Excluding expenses paid indirectly, the ratio of net investment income (loss) to average net assets would have been 2.56% for the six months ended April 30, 2007 and (0.14%) for the year ended October 31, 2006. (Note 3) (9) There was no effect on the total return or net investment income due to the net increase from payments by affiliates and net loss on the disposal of investments in violation of restrictions. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 20 - FUNDX AGGRESSIVE UPGRADER FUND FINANCIAL HIGHLIGHTSFOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH PERIOD Six Months Ended April 30, 2007 Years Ended October 31, Period Ended (Unaudited) 2006 2005 2004 2003 October 31, 2002(1) Net asset value, beginning of period $ 44.20 $ 38.09 $ 32.60 $ 30.81 $ 23.23 $ 25.00 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(2) 0.52 (0.04 ) 0.18 (0.21 ) (0.11 ) (0.05 ) Net realized and unrealized gain (loss) on investments 6.22 7.67 6.05 2.01 7.69 (1.72 ) Total from investment operations 6.74 7.63 6.23 1.80 7.58 (1.77 ) LESS DISTRIBUTIONS: From net investment income (0.64 ) — (0.31 ) (0.01 ) — — From net realized gain (1.30 ) (1.58 ) (0.45 ) — — — Total distributions (1.94 ) (1.58 ) (0.76 ) (0.01 ) — — Paid-in capital from redemption fees (Note 2) 0.00 (3) 0.06 0.02 — — — Net asset value, end of period $ 49.00 $ 44.20 $ 38.09 $ 32.60 $ 30.81 $ 23.23 Total return 15.56 %(4) 20.52 % 19.41 % 5.85 % 32.63 % (7.08 %)(4) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (millions) $ 267.3 $ 234.8 $ 70.4 $ 40.6 $ 20.7 $ 2.0 RATIO OF EXPENSES TO AVERAGE NET ASSETS(5): Before fees waived and expenses absorbed 1.23 %(6) 1.28 % 1.42 % 1.51 % 2.94 % 12.27 %(6) After fees waived or recouped 1.19 %(6)(7) 1.27 %(7) 1.50 % 1.50 % 1.50 % 1.50 %(6) RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(5): Before fees waived and expenses absorbed 2.23 %(6) (0.14 %) 0.42 % (0.77 %) (2.68 %) (11.74 %)(6) After fees waived or recouped 2.27 %(6)(8) (0.13 %)(8) 0.34 % (0.76 %) (1.24 %) (0.97 %)(6) Portfolio turnover rate 43 %(4) 119 % 116 % 187 % 128 % 182 %(4) (1) Fund commenced operations July 1, 2002. (2) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (3) Amount is less than $0.01. (4) Not annualized. (5) Does not include expenses of investment companies in which the Fund invests. (6) Annualized. (7) Excluding expenses paid indirectly, the ratio of expenses to average net assets would have been 1.23% for the six months ended April 30, 2007 and 1.31% for the year ended October 31, 2006.(Note 3) (8) Excluding expenses paid indirectly, the ratio of net investment income (loss) to average net assets would have been 2.23% for the six months ended April 30, 2007 and (0.18%) for the year ended October 31, 2006.(Note 3) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 21 - FUNDX CONSERVATIVE UPGRADER FUND FINANCIAL HIGHLIGHTSFOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH PERIOD Six Months Ended April 30, 2007 Years Ended October 31, Period Ended (Unaudited) 2006 2005 2004 2003 October 31, 2002(1) Net asset value, beginning of period $ 35.89 $ 32.11 $ 30.06 $ 27.34 $ 22.63 $ 25.00 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(2) 0.42 0.25 0.56 (0.23 ) (0.11 ) (0.01 ) Net realized and unrealized gain (loss) on investments 3.15 5.28 2.65 3.30 4.88 (2.36 ) Total from investment operations 3.57 5.53 3.21 3.07 4.77 (2.37 ) LESS DISTRIBUTIONS: From net investment income (0.43 ) (0.32 ) (0.49 ) — (0.06 ) — From net realized gain (1.48 ) (1.44 ) (0.67 ) (0.35 ) — — Total distributions (1.91 ) (1.76 ) (1.16 ) (0.35 ) (0.06 ) — Paid-in capital from redemptions fees (Note 2) 0.00 (3) 0.01 0.00 (3) — — — Net asset value, end of period $ 37.55 $ 35.89 $ 32.11 $ 30.06 $ 27.34 $ 22.63 Total return 10.23 %(4) 17.82 % 10.84 % 11.28 % 21.15 % (9.48 %)(4) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (millions) $ 101.0 $ 78.3 $ 43.8 $ 28.0 $ 11.1 $ 3.4 RATIO OF EXPENSES TO AVERAGE NET ASSETS(5): Before fees waived and expenses absorbed 1.27 %(6) 1.36 % 1.48 % 1.66 % 2.96 % 8.75 %(6) After fees absorbed or recouped 1.30 %(6)(7) 1.45 %(7) 1.50 % 1.50 % 1.50 % 1.50 %(6) RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(5): Before fees waived and expenses absorbed 2.16 %(6) 0.72 % 1.59 % (1.10 %) (2.23 %) (7.48 %)(6) After fees absorbed or recouped 2.13 %(6)(8) 0.63 %(8) 1.57 % (0.94 %) (0.77 %) (0.23 %)(6) Portfolio turnover rate 37 %(4) 111 % 107 % 130 % 198 % 114 %(4) (1) Fund commenced operations July 1, 2002. (2) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (3) Amount is less than $0.01. (4) Not annualized. (5) Does not include expenses of investment companies in which the Fund invests. (6) Annualized. (7) Excluding expenses paid indirectly, the ratio of expenses to average net assets would have been 1.34% for the six months ended April 30, 2007 and 1.50% for the year ended October 31, 2006.(Note 3) (8) Excluding expenses paid indirectly, the ratio of net investment income to average net assets would have been 2.09% for the six months ended April 30, 2007 and 0.58% for the year ended October 31, 2006.(Note 3) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FUNDX FLEXIBLE INCOME FUND FINANCIAL HIGHLIGHTSFOR A CAPITAL SHARE OUTSTANDING THROUGHOUT EACH PERIOD Six Months Ended April 30, 2007 Years Ended October 31, Period Ended (Unaudited) 2006 2005 2004 2003 October 31, 2002(1) Net asset value, beginning of period $ 29.46 $ 28.33 $ 28.71 $ 27.97 $ 24.89 $ 25.00 INCOME FROM INVESTMENT OPERATIONS: Net investment income(2) 0.50 1.23 1.10 0.87 0.89 0.07 Net realized and unrealized gain (loss) on investments 1.14 0.99 (0.34 ) 0.79 2.71 (0.18 ) Total from investment operations 1.64 2.22 0.76 1.66 3.60 (0.11 ) LESS DISTRIBUTIONS: From net investment income (0.96 ) (1.09 ) (1.09 ) (0.70 ) (0.52 ) — From net realized gain — — (0.06 ) (0.22 ) — — Total distributions (0.96 ) (1.09 ) (1.15 ) (0.92 ) (0.52 ) — Paid-in capital from redemption fees (Note 2) 0.00 (3) 0.00 (3) 0.01 — — — Net asset value, end of period $ 30.14 $ 29.46 $ 28.33 $ 28.71 $ 27.97 $ 24.89 Total return 5.66 %(4) 8.06 % 2.70 % 6.02 % 14.69 % (0.44 %)(4) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (millions) $ 124.7 $ 70.2 $ 38.7 $ 22.8 $ 9.5 $ 3.6 RATIO OF EXPENSES TO AVERAGE NET ASSETS(5): Before fees waived and expenses absorbed 0.95 %(6) 1.09 % 1.27 % 1.45 % 2.60 % 8.44 %(6) After fees waived and expenses absorbed 0.95 %(6)(7) 0.93 %(7) 0.99 % 0.99 % 0.99 % 0.99 %(6) RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(5): Before fees waived and expenses absorbed 5.08 %(6) 4.54 % 4.08 % 2.90 % 2.23 % (5.93 %)(6) After fees waived and expenses absorbed 5.08 %(6)(8) 4.70 %(8) 4.36 % 3.36 % 3.84 % 1.52 %(6) Portfolio turnover rate 6 %(4) 76 % 83 % 192 % 173 % 135 %(4) (1) Fund commenced operations July 1, 2002. (2) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. (3) Amount is less than $0.01. (4) Not annualized. (5) Does not include expenses of investment companies in which the Fund invests. (6) Annualized. (7) Excluding expenses paid indirectly, the ratio of expenses to average net assets would have been 0.99% for the six months ended April 30, 2007 and 0.99% for the year ended October 31, 2006.(Note 3) (8) Excluding expenses paid indirectly, the ratio of net investment income to average net assets would have been 5.04% for the six months ended April 30, 2007 and 4.64% for the year ended October 31, 2006.(Note 3) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 23 - FUNDX UPGRADER FUNDS NOTES TO FINANCIAL STATEMENTS APRIL 30, 2007 (UNAUDITED) NOTE1 – ORGANIZATION FundX Upgrader Fund, FundX Aggressive Upgrader Fund, FundX Conservative Upgrader Fund and FundX Flexible Income Fund (the “Funds”) are diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. FundX Upgrader Fund (“Upgrader Fund”) commenced operations on November 1, 2001.FundX Aggressive Upgrader Fund (“Aggressive Fund”), FundX Conservative Upgrader Fund (“Conservative Fund”) and FundX Flexible Income Fund (“Flexible Income Fund”) commenced operations on July 1, 2002. The investment objective of the Upgrader Fund and the Aggressive Fund is to maximize capital appreciation over the long term without regard to income.The investment objective of the Conservative Fund is to obtain capital appreciation over the long term while at times providing a low level of current income to reduce portfolio volatility.The investment objective of the Flexible Income Fund is to generate total return, which is capital appreciation plus current income. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation. All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), and Small CapSM exchanges are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used.Redeemable securities issued by Investment Companies are valued at the NAVs of such companies for purchase and/or redemption orders placed on that day.All exchange-traded funds are valued at the last reported sale price on the exchange on which the security is principally traded.Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Funds’ Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations.As of April 30, 2007, the Funds did not hold fair valued securities. Fixed income debt instruments, such as commercial paper, bankers’ acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.Any discount or premium is accreted or amortized on a straight-line basis until maturity. According to Section 12(d)(1)(F) of the Investment Company Act of 1940, a registered investment company may restrict the redemption of its shares by a Fund and certain of its affiliates to 1% of its total outstanding shares during a 30 day period.Under the Trust’s Liquidity Guidelines, an investment company position that exceeds 1% of the outstanding shares may be considered illiquid.In addition, each Fund is restricted from investing more than 15% of its net assets in illiquid securities. B. Federal Income Taxes.The Funds have elected to be taxed as “regulated investment companies” and intend to distribute substantially all taxable income to their shareholders and otherwise comply with the provisions of the Internal Revenue Code applicable to regulated investment companies.Therefore, no provision for federal income taxes or excise taxes has been made. In order to avoid imposition of the excise tax applicable to regulated investment companies, each Fund intends to declare each year as dividends, in each calendar year, at least 98% of its net investment income (earned during the calendar year) and at least 98% of its net realized capital gains (earned during the twelve months ended October 31) plus undistributed amounts, if any, from prior years. Net capital losses incurred after October 31 and within the taxable year are deemed to arise on the first business day of each Fund’s next taxable year.At October 31, 2006, the Flexible Income Fund had a capital loss carryforward available for federal income tax purposes of $742,406 of which $292,536 expires in 2013 and $449,870 expires in 2014, to offset future gains. C. Securities Transactions and Investment Income.Investment securities transactions are accounted for on the trade date.Gains and losses realized on sales of securities are determined on a high cost basis.Discounts/premiums on debt securities purchased are accreted/amortized over the life of the respective securities using the effective interest method.Dividend income is recorded on the ex-dividend date.Interest income is recorded on an accrual basis. WWW.UPGRADERFUNDS.COM - 24 - FUNDX UPGRADER FUNDS NOTES TO FINANCIAL STATEMENTS APRIL 30, 2007 (UNAUDITED), CONTINUED D. Distributions to Shareholders. Distributions to shareholders from net investment income and net realized gains on securities for the Funds normally are declared and paid on an annual basis.Distributions are recorded on the ex-dividend date. E. Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. F. Share Valuation.The net asset value (“NAV”) per share of each Fund is calculated by dividing the sum of the value of the securities held by each Fund, plus cash or other assets, minus all liabilities (including estimated accrued expenses) by the total number of shares outstanding for each Fund, rounded to the nearest cent.The Funds’ shares will not be priced on the days on which the NYSE is closed for trading.The offering and redemption price per share for each Fund is equal to each Fund’s net asset value per share.The Funds charge a 2.00% redemption fee on shares held less than 30 days.These fees are deducted from the redemption proceeds otherwise payable to the shareholder.Each Fund will retain the fee charged as paid-in capital and such fees become part of that Fund’s daily NAV calculation. G. Guarantees and Indemnifications.In the normal course of business, the Funds enter into contracts with service providers that contain general indemnification clauses.The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred.However, based on experience, the Funds expect the risk of loss to be remote. H. New Accounting Pronouncements.On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Funds tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not deemed to meet the more likely-than-not threshold would be recorded as a tax benefit or expense in the current year. Adoption of FIN 48 is required as of the date of the last NAV calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date.On December 22, 2006, the SEC granted a six-month delay in the required implementation of FIN 48 for mutual funds.At this time, management is evaluating the implications of FIN 48 and its impact in the financial statements has not yet been determined. In September 2006, FASB issued FASB Statement No. 157, “Fair Value Measurement” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007.Management is currently evaluating the implications of SFAS 157, and its impact on the financial statements has not yet been determined. NOTE 3 – COMMITMENTS AND OTHER RELATED PARTY TRANSACTIONS DAL Investment Company, LLC (the “Advisor”) provides the Funds with investment management services under an Investment Advisory Agreement (the “Agreement”).Under the Agreement, the Advisor furnishes all investment advice, office space, certain administrative services and provides most of the personnel needed by the Funds.As compensation for its services, the Advisor receives a monthly fee at the annual rate of 1.00% on the first $500 million of average daily net assets, 0.90% on net assets of $500 million to $750 million, 0.80% on net assets of $750 million to $1 billion and 0.70% on nest assets exceeding $1 billion for the Upgrader Fund, the Aggressive Fund and the Conservative Fund.For the Flexible Income Fund, the Advisor receives a monthly fee at an annual rate of 0.70% based upon the average daily net assets of the Fund.For the six months ended April 30, 2007, the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund incurred $3,513,506, $1,241,200, $445,622, and $350,877 in investment advisory fees, respectively. The Advisor has contractually agreed to limit the Funds’ total operating expenses by reducing all or a portion of their fees and reimbursing the Funds expenses so that their ratio of expenses to average net assets will not exceed the following: Upgrader Fund 1.50% Aggressive Fund 1.50% Conservative Fund 1.50% Flexible Income Fund 0.99% The contract’s term is indefinite and may be terminated only by the Board of Trustees.The Advisor is permitted to seek reimbursement from the Funds, subject to limitations, for fees waived and/or Fund expenses it pays over the following three years after such payment. At April 30, 2007, the remaining cumulative unreimbursed amount paid and/or waived by the Advisor on behalf of the Flexible Income Fund that may be recouped was $192,011.The Advisor may recapture portions of the above amount no later than the dates as stated below: WWW.UPGRADERFUNDS.COM - 25 - FUNDX UPGRADER FUNDS NOTES TO FINANCIAL STATEMENTS APRIL 30, 2007 (UNAUDITED), CONTINUED October 31 2007 2008 2009 2010 Flexible Income Fund (63,071) (81,305) (47,635) — For the six months ended April 30, 2007, fees of $31,778 and $24,936 waived by the Advisor in 2004 were recouped from the Conservative Fund and Flexible Income Fund, respectively. The Funds must pay their current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.Any such reimbursement is also contingent upon Board of Trustees review and approval prior to the time the reimbursement is initiated. U.S. Bancorp Fund Services, LLC (“USBFS”), an indirect wholly-owned subsidiary of U.S Bancorp, serves as the Funds’ Administrator (“Administrator”) and, in that capacity, performs various administrative and accounting services for the Funds. USBFS also serves as the Funds’ fund accountant, transfer agent, dividend disbursing agent and registrar.The Administrator prepares various federal and state regulatory filings, reports and returns for the Funds; prepares reports and materials to be supplied to the trustees; monitors the activities of the Funds’ custodian, transfer agent and accountants; coordinates the preparation and payment of the Funds’ expenses and reviews the Funds’ expense accruals.For its services, the Administrator receives a monthly fee at the following annual rates: $0 to $150 million 0.10% of average daily net assets $150 to $500 million 0.05% of average daily net assets $500 to $1 billion 0.04% of average daily net assets Over $1 billion 0.03% of average daily net assets Minimum annual fee - $30,000 for the first fund, $15,000 each additional fund For the six months ended April 30, 2007, the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund incurred $176,611, $60,755, $22,014, and $24,811 in administration fees, respectively.The officers of the Trust are employees of the Administrator.The Chief Compliance Officer is also an employee of the Administrator.For the six months ended April 30, 2007, the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund were each allocated $892 of the Trust’s Chief Compliance Officer fee. Quasar Distributors, LLC (the “Distributor”) serves as principal underwriter for shares of the Funds, and acts as each Fund’s Distributor in a continuous public offering of each Fund’s shares.U.S. Bank, N.A. (“U.S. Bank”) serves as the Funds’ custodian (the “Custodian”).Both the Distributor and Custodian are both affiliates of the Administrator. U.S. Bank receives fees from the underlying funds (“Underlying Funds”) in which the Funds invest for servicing these same shareholder accounts of the Underlying Funds by third parties.USBFS and the Funds have agreed that USBFS will reduce its fees for fund administration, fund accounting, fund transfer agency and fund custodial services in an amount equal to 70% of the fees received by U.S. Bank.For the six months ended April 30, 2007, this expense reduction, in the aggregate, equaled $150,367, $50,558, $21,997 and $23,501 for the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund, respectively.These expense reductions are reflected on the Statement of Operations as “expenses paid indirectly.” The breakdown of these credits by the Funds offset the following service provider expense for the six months ended April 30, 2007: Fund Custody Fund Accounting Fund Administration Transfer Agency Upgrader Fund $ 12,220 $ 23,691 $ 88,694 $ 25,762 Aggressive Fund 4,104 3,698 28,016 14,740 Conservative Fund 1,871 2,977 10,817 6,332 Flexible Income Fund 1,973 3,172 12,137 6,219 NOTE 4 – PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from the sales of securities, excluding short-term investments, for the six months ended April 30, 2007 are as follows: Purchases Sales Upgrader Fund $ 347,664,182 $ 267,288,934 Aggressive Fund 108,981,823 102,735,031 Conservative Fund 47,989,008 31,045,083 Flexible Income Fund 57,228,876 5,741,603 WWW.UPGRADERFUNDS.COM - 26 - FUNDX UPGRADER FUNDS NOTES TO FINANCIAL STATEMENTSAPRIL 30, 2007 (UNAUDITED), CONTINUED The cost basis of investments for federal income tax purposes at April 30, 2007 was as follows: FundX FundX FundX FundX Upgrader Aggressive Conservative Flexible Income FundX Upgrader Fund Upgrader Fund Upgrader Fund Cost of investments (a) $ 675,732,214 $ 226,295,596 $ 88,699,405 $ 119,216,249 Gross tax unrealized appreciation 132,763,664 44,821,074 12,792,535 4,581,557 Gross tax unrealized depreciation (1,958,541 ) (1,437,079 ) (642,465 ) (337,692 ) Net tax unrealized appreciation $ 130,805,123 $ 43,383,995 $ 12,150,070 $ 4,243,865 (a) At April 30, 2007, the difference between the basis of investments for federal income purposes from their cost for financial reporting purposes was primarily due to wash sales deferred for income tax purposes. NOTE 5 – DISTRIBUTIONS TO SHAREHOLDERS The tax character of distributions paid during 2007 (estimated) and 2006 for the Upgrader Fund was as follows: 2007 2006 Distributions paid from: Ordinary income $ 10,060,077 $ 6,139,066 Long-term capital gain 39,631,759 16,919,313 The tax character of distributions paid during 2007 (estimated) and 2006 for the Aggressive Fund was as follows: 2007 2006 Distributions paid from: Ordinary income $ 3,484,684 $ 1,469,892 Long-term capital gain 7,068,381 2,329,499 The tax character of distributions paid during 2007 (estimated) and 2006 for the Conservative Fund was as follows: 2007 2006 Distributions paid from: Ordinary income $ 977,946 $ 1,156,252 Long-term capital gain 3,363,190 1,387,646 The tax character of distributions paid during 2007 (estimated) and 2006 for the Flexible Income Fund was as follows: 2007 2006 Distributions paid from: Ordinary income $ 3,077,507 $ 1,484,200 Long-term capital gain — — As of October 31, 2006, components of distributable earnings/(losses) on a tax basis were as follows: FundX FundX FundX FundX Aggressive Conservative Flexible Upgrader Upgrader Upgrader Income Fund Fund Fund Fund Undistributed ordinary income $ 10,704,761 $ — $ 376,465 $ 1,833,912 Undistributed long-term capital gain 28,926,817 7,068,299 2,986,506 — Total distributable earnings 39,631,578 7,068,299 3,362,971 1,833,912 Other accumulated gains/(losses) — — — (742,406 ) Total accumulated earnings $ 111,374,100 $ 28,638,183 $ 11,568,459 $ 3,110,315 WWW.UPGRADERFUNDS.COM - 27 - FUNDX UPGRADER FUNDS NOTES TO FINANCIAL STATEMENTSAPRIL 30, 2007 (UNAUDITED), CONTINUED NOTE 6 – INVESTMENT COMPANY POSITIONS IN EXCESS OF 1% TOTAL OUTSTANDING SHARES As discussed in Note 2, the sale of shares may be restricted on investment company positions that exceed 1% of the investment company’s total outstanding shares. At April 30, 2007, the following Funds had holdings that exceeded this 1% threshold. Information concerning these investments is as follows: FundX Upgrader Fund Market Value Fund Name Shares as of April 30, 2007 AllianceBernstein Real Estate Fund - Class A 212,110 $ 5,888,179 BlackRock International Opportunities Portfolio - Service Class 266,549 11,992,044 BlackRock Mid-Cap Value Fund - Institutional Class 932,137 13,394,815 Columbia Real Estate Equity Fund - Class Z 83,069 1,939,661 1,493,865 $ 33,214,699 Total net assets as of April 30, 2007 $ 806,152,416 Percentage of positions in excess of 1% total outstanding shares 4.12 % FundX Aggressive Upgrader Fund Market Value Fund Name Shares as of April 30, 2007 AllianceBernstein Real Estate Fund - Class A 41,153 $ 1,142,408 BlackRock International Opportunities Portfolio - Service Class 25,436 365,517 Columbia Real Estate Equity Fund - Class Z 35,040 818,184 101,629 $ 2,326,109 Total net assets as of April 30, 2007 $ 267,347,437 Percentage of positions in excess of 1% total outstanding shares 0.87 % FundX Conservative Upgrader Fund Market Value Fund Name Shares as of April 30, 2007 Heartland Value Plus Fund 12,792 $ 376,210 Old Mutual Heitman Reit Fund - Class Z 100,836 1,541,783 113,628 $ 1,917,993 Total net assets as of April 30, 2007 $ 101,090,749 Percentage of positions in excess of 1% total outstanding shares 1.90 % WWW.UPGRADERFUNDS.COM - 28 - FUNDX UPGRADER FUNDS NOTES TO FINANCIAL STATEMENTSAPRIL 30, 2007 (UNAUDITED), CONTINUED FundX Flexible Income Fund Market Value Fund Name Shares as of April 30, 2007 Buffalo Balanced Fund 66,875 $ 809,189 66,875 $ 809,189 Total net assets as of April 30, 2007 $ 124,670,826 Percentage of positions in excess of 1% total outstanding shares 0.65 % NOTE 7 – CREDIT FACILITY U.S. Bank, N.A. (the “Bank”) has made available to the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund a credit facility pursuant to four separate Loan and Security Agreements for each of the above mentioned Funds for the purpose of purchasing portfolio securities.For the period November 1, 2006 through April 30, 2007, the average interest rate on the outstanding principal amount was 8.25%, 8.25%, 8.25% and 8.25%, respectively.Advances are not collateralized by a first lien against the Funds’ assets.During the period November 1, 2006 through April 30, 2007, the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund had outstanding average daily balances of $795,326, $560,638, $92,996 and $53,228, respectively.The maximum amounts outstanding for the current lending agreement during that period were $19,575,000, $10,225,000, $2,815,000 and $2,541,000 for the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund, respectively.Interest expense amounted to $32,989 for the Upgrader Fund, $23,255 for the Aggressive Fund, $3,458 for the Conservative Fund and $2,208 for the Flexible Income Fund for the period November 1, 2006 through April 30, 2007.At April 30, 2007, the Conservative Fund had a loan payable balance of $394,000. WWW.UPGRADERFUNDS.COM - 29 - FUNDX UPGRADER FUNDS FEDERAL TAX INFORMATION (UNAUDITED) The Upgrader Fund (the ÒUpgrader FundÓ), Aggressive Fund (the ÒAggressive FundÓ), Conservative Upgrader Fund (the ÒConservative FundÓ) and Flexible Income Fund (the ÒFlexible Income FundÓ) designate 19.23%, 56.30%, 32.69% and 17.74%, respectively, of the dividends declared from net investment income during the year ended October 31, 2006 as qualified dividend income under the Jobs Growth and Tax Reconciliation Act of 2003. For the year ended October 31, 2006, 8.2%, 23.0%, 14.6% and 3.5% of the ordinary distributions paid by the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund, respectively, qualify for the dividend received deduction available to corporate shareholders. For the year ended October 31, 2006, 0.71%, 1.60%, 0.60% and 0.25% of ordinary distributions paid by Upgrader Fund, Aggressive Upgrader Fund, Conservative Upgrader Fund and Flexible Income Fund, respectively, is designated as interest related dividends. For the year ended October 31, 2006, $16,919,313, $2,329,499, $ 1,387,646 and $0 were designated as long-term capital gain dividends pursuant to section 852 (b)(3) of the Internal Revenue Code by the Upgrader Fund, Aggressive Fund, Conservative Fund and Flexible Income Fund, respectively. INFORMATION ABOUT PROXY VOTING(UNAUDITED) A description of the policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities is available without charge upon request by calling toll-free at (866) 455-FUND [3863] and by accessing the Funds’ website at www.fundx.com.Furthermore, you can obtain the description on the SEC’s website at www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the 12-month period ended June 30 is available without charge, by calling toll-free at (866) 455-FUND [3863].In addition, you can obtain the Funds’ proxy voting records on the SEC’s website at www.sec.gov. INFORMATION ABOUT THE PORTFOLIO HOLDINGS (UNAUDITED) The Funds file their complete schedule of portfolio holdings for their first and third fiscal quarters with the SEC on Form N-Q.The Funds’ Form N-Q is available without charge, upon request, by calling toll-free at (866) 455-FUND [3863].Furthermore, you can obtain the Form N-Q on the SEC’s website at www.sec.gov.The Funds’ schedules of portfolio holdings are posted on their website at www.fundx.com within ten business days after calendar quarter end. WWW.UPGRADERFUNDS.COM - 30 - (This Page Intentionally Left Blank.) FundX Upgrader Funds ADVISOR DAL Investment Company LLC 235 Montgomery Street, Suite 1049 San Francisco, CA 94104 DISTRIBUTOR Quasar Distributors, LLC 615 East Michigan Street Milwaukee,WI 53202 TRANSFER AGENT U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee,WI 53202 (866) 455-FUND CUSTODIAN U.S. Bank, N.A. Custody Operations 1555 N. RiverCenter Drive, Suite 302 Milwaukee, WI 53212 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Tait,Weller
